Per Curiam.
This case arises out of the collision of two motor vehicles in a New Haven street intersection controlled by a traffic light. The defendant seeks extensive corrections in the finding made by the trial court on conflicting testimony. No material corrections are warranted. It is axiomatic that the credibility of witnesses and the weight to be accorded to evidence are within the sole province of the trier of fact. This court cannot retry the case. Desmarais v. Pinto, 147 Conn. 109, 110, 157 A.2d 596; Zullo v. Zullo, 138 Conn. 712, 715, 89 A.2d 216. The defendant attempts to demonstrate by mathematical calculation the incredibility of the testimony of witnesses to the effect that he drove into the intersection against a red light. He relies *701on factors of time, distance and speed, but these are, at best, approximations which make his calculation too inconclusive to discredit the verbal testimony as a matter of law. See Porcello v. Finnan, 113 Conn. 730, 732, 156 A. 863.
There is no error.